COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
  EXPEDITORS INTERNATIONAL OF                                       No. 08-20-00125-CV
  WASHINGTON, INC,                                §
                                                                      Appeal from the
                   Appellant/Cross-Appellee,      §
                                                               County Court at Law No. 6
  v.                                              §
                                                                of El Paso County, Texas
  WEST DISTRIBUTORS, INC,                         §
                                                                   (TC# 2011-DCV04011)
                   Appellee/Cross-Appellant.      §


                                 MEMORANDUM OPINION

       Appellant/Cross-Appellee      Expeditors    International    of   Washington,     Inc.   and

Appellee/Cross-Appellant West Distributors, Inc., have filed a joint motion to dismiss this appeal

because the parties have settled. See TEX.R.APP.P. 42.1(a). The joint motion to dismiss is granted,

and this appeal is dismissed. Per the terms of the parties’ agreement, we order (1) the release and

unconditional discharge of the supersedeas bond and of the obligations of the surety and principal,

and (2) that each party bear its own costs. TEX.R.APP.P. 42.1(d).


                                               JEFF ALLEY, Chief Justice

October 21, 2020

Before Alley, C.J., Rodriguez, and Palafox, JJ.